Opinión de conformidad en parte, disidente en parte y con-currente en parte, emitida por el
Juez Asociado Señor Fuster Berlingeri.
I
Estoy conforme con lo señalado y dispuesto por una plu-ralidad del Tribunal en los acápites I y II de su opinión. Por tanto, me uno a ellos para así integrar una mayoría de este Foro en cuanto a declarar la inconstitucionalidad de la Sec. 1 de la Ley Núm. 324 de 6 de noviembre de 1999 (12 L.P.R.A. see. 1124) en su aplicación a los hechos del caso de autos.
Concurro, además, con la otra parte del resultado que ordena la pluralidad del Tribunal en este caso, pero lo hago por fundamentos distintos a los de ésta. En efecto, disiento de aspectos importantes de lo que esa pluralidad expresa en el acápite III de su opinión, por lo que dicho acápite III, contrario a los acápites I y II, no constituye una opinión del Tribunal ni sienta precedente, sino sólo el parecer de la pluralidad de los Jueces que la suscriben.
Veamos precisamente en qué diferimos la pluralidad del Tribunal y yo con respecto a lo expuesto en el acápite III de su opinión.
*791II
No cabe duda de que en el caso de autos la Junta de Calidad Ambiental (en adelante JCA) no cumplió con su responsabilidad jurídica al “aprobar” proforma el 14 de ju-nio de 1999 la supuesta declaración de impacto ambiental final (en adelante DIA-Final) del proyecto particular que ha dado lugar a este pleito. La JCA tomó la decisión refe-rida sin que la agencia proponente, la Autoridad de Carre-teras y Transportación (en adelante ACT), hubiese reali-zado las medidas necesarias para corregir las deficiencias en el proyecto referido que le fueron señaladas por este Tribunal en Colón y otros v. J.C.A., 148 D.P.R. 434 (1999). Como bien señala la pluralidad de Jueces en su opinión, la JCA no podía subsanar sólo con tinta y papel las deficien-cias en el proyecto que la ACT no había corregido, todo ello en clara desatención de lo resuelto por este Foro en Colón y otros v. J.C.A., supra.
Frente al incuestionable incumplimiento por la JCA del medular y exclusivo deber fiscalizador que le reconocimos en Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908 (1998), proce-día que los peticionarios acudiesen al Tribunal de Circuito de Apelaciones a impugnar la referida actuación de la JCA. La errónea decisión de la JCA “aprobando” proforma la DIA-Final del proyecto aludido no era una mera recomeñ-dación, como supone la pluralidad de Jueces de este Tribunal en su Opinión al resolver que dicha decisión no tenía carácter adjudicativo. Dicha postura de la pluralidad atenta contra el rol esencial que juega la JCA en el proceso de confeccionar una DIA-Final adecuada, y por ello, no puedo suscribirla. Disiento de tal parecer.
Ahora bien, el hecho de que los peticionarios no utiliza-ron el remedio apropiado de acudir en revisión judicial ante el Tribunal de Circuito de Apelaciones para impugnar la errónea decisión de la JCA, no significa que fuese impro-*792cedente la petición de mandamus que éstos presentaron ante el Tribunal de Primera Instancia el 16 de junio de 1999. En situaciones como la de autos, en la cual la agencia proponente también ha incumplido sus propios deberes mi-nisteriales, y ha actuado al margen de la responsabilidad que le fija la Ley sobre Política Pública Ambiental, procede el recurso de mandamus para obligar a dicha agencia pro-ponente a observar el mandato de esa ley. Misión Ind. P.R. v. J.C.A., supra.
En el caso de autos, la ACT hizo caso omiso de la mayor parte de los señalamientos que le hicimos en Colón y otros v. J.C.A., supra, con respecto al proyecto en cuestión. En efecto, la ACT procuró ante la JCA la aprobación de la DIA-Final de dicho proyecto sin haber corregido adecuada-mente las deficiencias sustantivas que habíamos identifi-cado antes. La aprobación de la DIA-Final por la JCA no inmunizó a la ACT de cumplir con sus propios deberes bajo la Ley sobre Política Pública Ambiental. Por ello, procedía el mandamus referido.
En otras palabras, en la situación que tenemos ante nos en el caso de autos, tanto la JCA como la ACT tenían pen-dientes deberes importantes que cumplir. Se trata precisa-mente del esquema de doble garantía que ofrece la Ley sobre Política Pública Ambiental para implantar el man-dato constitucional sobre la conservación de los recursos naturales, que reconocimos en Misión Industrial P.R. v. J.C.A., supra. Como ambas, la JCA y la ACT, tenían debe-res que cumplir y no lo hicieron, existían dos remedios dis-tintos que los proponentes podían utilizar para procurar que dichas entidades actuasen conforme a lo que requiere la Ley sobre Política Pública Ambiental. El hecho de que los peticionarios no procuraron uno de los dos remedios no les impedía utilizar el otro.
*793III
Lo anterior me trae ante la cuestión de cuál es el deber ministerial de la ACT con respecto al cual procede el mandamus incoado por los peticionarios.
Como bien señala la pluralidad de Jueces en su Opi-nión, desde sus comienzos la ACT ha procurado lograr una DIA-Final para un proyecto vial que persigue unir los pueblos del este de Puerto Rico con el Area Metropolitana de San Juan. Se trata de un solo proyecto, que incluye varios tramos. La ACT, luego de concebir el proyecto como una unidad, ahora interesa dejar en suspenso todo lo relativo a los tramos de Río Piedras a Carolina y de Canóvanas a Río Grande de dicho proyecto, para adelantar así la evaluación ambiental del proyecto. El súbito cambio en los planes de la ACT ciertamente permite el juicio de la pluralidad de Jueces del Tribunal de que dicho cambio constituye una fragmentación ilegal del proyecto aludido que sólo persigue evadir el escrutinio ambiental cumulativo de éste. Es con respecto a esta actuación evasiva de la ACT que procede el mandamus. Hasta aquí concurro con el resultado que or-dena la pluralidad de Jueces en el caso de autos. Si la ACT insiste en continuar con el proyecto original, aunque divi-dido en fases, procede el mandamus referido.
Sin embargo, nada de lo anterior debe impedir que la ACT pueda proponer un nuevo proyecto vial sólo entre Carolina y Canóvanas si tal proyecto puede realizarse sin pro-blemas ambientales. El hecho de que el proyecto abarcador que la ACT ha visualizado desde un principio no cuente con una DIA-Final adecuada, no puede impedir que dicha agencia proponga en su lugar un proyecto nuevo de menor alcance que sea viable desde el punto de vista ambiental. En efecto, el tramo ya propuesto por la ACT entre Carolina y Canóvanas en el proyecto en cuestión, si es debidamente presentado como un nuevo proyecto, sin pretensiones ulte-*794riores, no debe encarar problemas para que se emita una DIA-Final. No le corresponde a este Foro decidir sobre la longitud de las carreteras en Puerto Rico. No es asunto nuestro si la ruta así acortada es deseable o no, o si tiene lógica realizarla. No le compete a este Tribunal imponer soluciones a los problemas del tránsito, por innovadoras que nos parezcan. Nuestra responsabilidad se limita a ase-gurar que se cumpla con la política pública ambiental del País, que es de origen constitucional.